                   Case 20-50710-BLS              Doc       Filed 07/20/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re                                                  : Chapter 11
                                                       :
JRV GROUP USA L.P., a Delaware                         : Case No. 19-11095 (CSS)
limited partnership,1                                  :
                                                       : Related Docket No. 359
                            Debtor.                    :

     ORDER PURSUANT TO 11 U.S.C. §§ 327(a), 328(a), 330, AND 331, AND FED. R.
    BANKR. P. 2014, APPROVING THE RETENTION AND APPOINTMENT OF BMC
         GROUP, INC. AS ADMINISTRATIVE AGENT FOR THE DEBTOR

         Upon consideration of the application (the “Application”)2 of JRV Group USA L.P. (the

“Debtor”) for entry of an order (the “Order”) pursuant to sections 327(a) 328(a), 330, and 331 of

title 11 of the United States Code (the “Bankruptcy Code”) and Rules 2014 and 2016 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and the Local Rules authorizing the

retention of BMC Group, Inc. (“BMC”) as administrative agent in the Debtor’s chapter 11 case on

the terms and conditions set forth in the agreement between the Debtor and BMC (the “Services

Agreement,” attached hereto as Exhibit 1) and all as described more fully in the Application; and

upon the Declaration of Tinamarie Feil submitted in support of the Application (the “Feil

Declaration”); and the Court being satisfied that BMC has the capability and experience to provide

such services and that BMC does not hold an interest adverse to the Debtor or its estate respecting

matters upon which it is to be engaged; and it appearing that the Court has jurisdiction to consider

the Application and the relief requested therein in accordance with 28 U.S.C. § 157(b); and it

appearing that venue is proper in this district pursuant to 28 U.S.C. § 1408; and it appearing that

BMC is disinterested and eligible for retention pursuant to sections 327(a) and 328(a) of the


1
         The last four digits of the Debtor’s taxpayer identification numbers are (5218). The headquarters and service
address for the above-captioned Debtor is 1945 Burgundy Place, Ontario, CA 91761.
2
         Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.
                   Case 20-50710-BLS        Doc     Filed 07/20/20      Page 2 of 3




Bankruptcy Code and that the terms of the Services Agreement are reasonable and appropriate;

and good and sufficient notice of the Application having been given and no other or further notice

being required; and it appearing that the employment of BMC is in the best interests of the Debtor,

its estate, its creditors, and all parties in interest; and after due deliberation and sufficient cause

appearing therefor, it is hereby ORDERED that:

       1.      The Application is granted to the extent provided herein.

       2.      The Debtor is authorized to retain and employ BMC as administrative agent subject

to the terms of the Application and the Services Agreement to perform the Professional Services.

       3.      BMC is authorized to take such other action to comply with all duties set forth in

the Application.

       4.      BMC shall apply to the Court for allowances of compensation and reimbursement

of out-of-pocket expenses incurred in this in accordance with the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the guidelines established by the United

States Trustee for the District of Delaware, and further orders of this Court.

       5.      In the event of any inconsistency between the Services Agreement, the Application,

and the Order, the Order shall govern.

       6.      This Order shall not apply to any services BMC is authorized to render pursuant

to the Court’s order [Docket No. 25] appointing BMC as the Debtor’s claims and noticing agent.

       7.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.




                                                    2
WBD (US) 48812054v1
                Case 20-50710-BLS         Doc      Filed 07/20/20     Page 3 of 3




       8.      The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.




        Dated: July 20th, 2020                       CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE
